      Case 3:15-cr-08232-DLR Document 288 Filed 01/25/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-15-08232-001-PCT-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Eli Sloan,
13                  Defendant.
14
15
16          Before the Court is Defendant’s pro se Emergency Motion for Compassionate

17   Release and Sentence Reduction Modification. (Doc. 284.) Because this motion requests
18   the same relief denied on July 13, 2020 (Doc. 267), the Court will treat Defendant’s motion

19   as a pro se motion to reconsider. For the reasons set forth herein, Defendant’s motion is

20   denied.
21          So long as the Court retains jurisdiction, it may, in its discretion, reconsider its
22   rulings. That discretion should ordinarily be exercised when the judge is convinced that

23   the ruling was wrong and that rescinding it would not cause undue harm to the parties. See

24   U.S. v. Smith, 389 F.3d 944, 949 (9th Cir. 2004) (citing Avitia v. Metropolitan Club of

25   Chicago, Inc., 49 F.3d 1219, 1227 (7th Cir. 1995)). Thus, motions for reconsideration

26   should be granted only in rare circumstances. Defenders of Wildlife v. Browner, 909 F.
27   Supp. 1342, 1351 (D. Ariz. 1995). “Reconsideration is appropriate if the district court (1)
28   is presented with newly discovered evidence, (2) committed clear error or the initial
      Case 3:15-cr-08232-DLR Document 288 Filed 01/25/21 Page 2 of 2



 1   decision was manifestly unjust, or (3) if there is an intervening change in controlling law.”
 2   Sch. Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)
 3   (citation omitted). Such motions should not be used for the purpose of asking a court “to
 4   rethink what the court had already thought through—rightly or wrongly.” Defenders of
 5   Wildlife, 909 F. Supp. at 1351 (quoting Above the Belt, Inc. v. Mel Bohannon Roofing, Inc.,
 6   99 F.R.D. 99, 101 (E.D. Va. 1983)).
 7          Here, Defendant’s motion points to no newly discovered evidence, no clear error,
 8   and no intervening change in the law. The Court denied Defendant’s original Motion for
 9   Early Release (Doc. 142) because he had not asserted extraordinary and compelling reasons
10   for early release recognized by the Sentencing Commission and because the Court
11   determined that he is a danger to any other person or to the community. The motion
12   presents no evidence that compels the Court to find that the its rationale for denying his
13   original motion has changed. Defendant’s request for reconsideration does not assert any
14   new circumstances that fall into the Sentencing Commission’s criteria for compassionate
15   release. And, the Court notes as it did in the original order (Doc. 285 at 9), that even if
16   Defendant had presented evidence proving extraordinary and compelling reasons for
17   compassionate release, pursuant to 18 U.S.C. § 3142(g) and § 1B1.13, the Court cannot
18   reduce Defendant’s sentence because he is a danger to the safety of any other person or the
19   community.
20          IT IS ORDERED that Defendant’s pro se Emergency Motion for Compassionate
21   Release and Sentence Reduction Modification (Doc. 284) is DENIED.
22          Dated this 25th day of January, 2021.
23
24
25                                                  Douglas L. Rayes
                                                    United States District Judge
26
27
28


                                                 -2-
